                 Case 2:19-mj-00073-AC Document 57 Filed 05/20/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-MJ-00073-AC
12                                 Plaintiff,
                                                         STIPULATION FOR EXTENSION OF TIME FOR
13                          v.                           PRELIMINARY HEARING PURSUANT TO RULE
                                                         5.1(d) AND EXCLUSION OF TIME
14   GABRIEL ALVA et al.,
                                                         DATE: May 29, 2020
15                                Defendants.            TIME: 2:00 p.m.
                                                         COURT: Hon. Deborah Barnes
16

17
            Plaintiff United States of America, by and through its attorney of record, Assistant United States
18
     Attorney GRANT B. RABENN, and defendants GABRIEL ALVA, GEORGE FRANCO, and IAN
19
     HOFFMANN, through their respective counsels of record, Stephen R. Kahn, Tasha P. Chalfant, and
20
     Todd Leras, hereby stipulate as follows:
21
            1.      The Complaint in case 2:19-MJ-00073-AC was filed on May 13, 2019, and defendants
22
     Alva and Franco first appeared before a judicial officer of the Court in which the charges in this case
23
     were pending on May 30, 2019. Defendant Hoffmann first appeared in this District on June 20, 2019 on
24
     the same matter. By stipulation of the parties and order of the Court, the preliminary hearing is currently
25
     scheduled for May 29, 2020. The government has produced pre-indictment discovery, which defense
26
     counsel is currently reviewing.
27
            2.      By this stipulation, the parties jointly move for an extension of time of the preliminary
28

      STIPULATION                                         1
30
                 Case 2:19-mj-00073-AC Document 57 Filed 05/20/20 Page 2 of 4


 1 hearing date to July 31, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of

 2 the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

 3 defense reasonable time for preparation, and for the government’s continuing investigation of the case.

 4 The parties further agree that the interests of justice served by granting this continuance outweigh the

 5 best interests of the public and the defendant in a preliminary hearing and speedy trial. 18 U.S.C. §

 6 3161(b) & (h)(7)(A).

 7          3.      The parties agree that good cause exists for the extension of time, and that the extension

 8 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 9 Therefore, the parties request that the time between May 29, 2020, and July 31, 2020, be excluded
10 pursuant to 18 U.S.C. § 3161(b) & (h)(7)(B)(iv), Local Code T-4.

11          IT IS SO STIPULATED.

12
     Dated: May 18, 2020                                     MCGREGOR W. SCOTT
13                                                           United States Attorney
14
                                                             /s/ GRANT B. RABENN
15                                                           GRANT B. RABENN
                                                             Assistant United States Attorney
16

17
     Dated: May 18, 2020                                     /s/ STEPHEN R. KAHN
18                                                           STEPHEN R. KAHN
19                                                           Counsel for Defendant
                                                             GABRIEL ALVA
20
21   Dated: May 18, 2020                                     /s/ TASHA P. CHALFANT
                                                             TASHA P. CHALFANT
22                                                           Counsel for Defendant
                                                             GEORGE FRANCO
23

24
     Dated: May 18, 2020                                     /s/ TODD LERAS
25
                                                             TODD LERAS
26                                                           Counsel for Defendant
                                                             IAN HOFFMANN
27

28

      STIPULATION                                        2
30
               Case 2:19-mj-00073-AC Document 57 Filed 05/20/20 Page 3 of 4

   MCGREGOR W. SCOTT
 1 United States Attorney
   GRANT B. RABENN
 2 Assistant United States Attorney
   501 I Street, Suite 10-100
 3 Sacramento, CA 95814
   Telephone: (916) 554-2700
 4 Facsimile: (916) 554-2900

 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00073-AC
11
                                   Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
12                                                        PRELIMINARY HEARING PURSUANT TO RULE
                            v.                            5.1(d) AND EXCLUDING TIME
13
     GABRIEL ALVA et al.,                                 DATE: May 29, 2020
14
                                                          TIME: 2:00 p.m.
                                  Defendants.             COURT: Hon. Deborah Barnes
15

16
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
17
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on May 29, 2020. The
18
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
19
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
20
     5.1(d) of the Federal Rules of Criminal Procedure.
21
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
22
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
23
     in a speedy trial. 18 U.S.C. § 3161(b) & (h)(7)(A). The Court further finds that the extension of time of
24
     the preliminary hearing and the filing of an indictment would not adversely affect the public interest in
25
     the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1. The date of the preliminary hearing for defendants Gabriel Alva, Ian Hoffman, and George
28

      STIPULATION                                          3
30
              Case 2:19-mj-00073-AC Document 57 Filed 05/20/20 Page 4 of 4


 1 Franco is extended to July 31, 2020, at 2:00 p.m.

 2         2. The time between May 29, 2020, and July 31, 2020, shall be excluded from calculation

 3 pursuant to 18 U.S.C. § 3161(b) & (h)(7)(A).

 4         3. Defendants shall appear at that date and time before the Magistrate Judge on duty.

 5

 6         IT IS SO ORDERED.

 7 Dated: May 20, 2020

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION                                      4
30
